Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.

The amendment filed 20 October 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Firstly, Examiner will note two things;
	On line 6 of claim 17 is “moving the punch in a predetermined direction”. This would be the vertical direction in elected figure 8.
	On lines 8 and 9 of claim 17 is “an outer perimeter edge of the bottom surface”.  In this case, an “edge” is a 1 dimensional line that can curve.  Note the difference between the 1 dimensional curving “outer peripheral edge” and the claimed “outer peripheral wall”, which is a 2 dimensional surface that curves.   The “outer peripheral edge” of the bottom surface is a line that is horizontal in elected figure 8.
	Of course, horizontal is off from vertical by 90 degrees.
	Secondly, note the last 3 lines of claim 17, “the outer perimeter edge includes a portion extending in a direction at an angle of 30º or less with respect to the predetermined direction”.  As established above, in the elected figure 8, Applicant only has support for the bottom surface having an outer peripheral edge being at 90 degrees relative to the predetermined direction, and thus the amendment is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons set forth above.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are supposed to be read in light of the specification, but in this case, they conflict with the specification, as set forth above, so it is not clear what scope claim 17 should have.  Furthermore, if the “outer perimeter edge” was anything less than 90 degrees from “the predetermined direction”, then it would no longer be part of “the bottom surface”, and thus would not be “an outer perimeter edge of the bottom surface” as on lines 8 and 9 of claim 17.

No prior art is currently applicable against the claims due to the above conundrum.   Indication of allowable subject matter is withheld, pending resolution of the issues under 35 USC 112.

Applicant’s arguments have been considered.  The claim amendment does indeed distinguish over the Hopp reference, but new problems have arisen as set forth above.
At the bottom of page 7 of the arguments, Applicant discusses the cutout side walls being 30 degrees or less from the vertical, but that is not what is claimed in claim 17, as discussed above.
In the first full paragraph of page 8, Applicant states that the angle of the cutout side wall is analogous to the angle of the outer perimeter edge.  However, that particular edge is not part of the claimed “outer perimeter edge of the bottom surface”.  Instead, it is a different edge, i.e “an outer perimeter edge of a cutout side wall”.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724